Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2022 has been entered.
Claims 1-3, 5, 7-11, 13-16 and 18-22 are pending and the subject of this FINAL Office Action.  

Requirement for Information Under 37 CFR 1.105
Applicant has filed an IDS with thousands of references.  A review of the references revealed numerous references seemingly irrelevant to the claimed invention.  In addition, the claim scope seems much broader than warranted by the evidence in the specification.  To this end, the Specification fails to provide detail as to the critical primer design and reactions conditions used in Examples 4-9, which are critical to deciding whether the evidenced presented in commensurate in scope with the claims; and whether the specification provides “a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same.”  See 35 USC § 112, first paragraph (pre-AIA ).  Thus, the Office requires further information as to how the claimed multiplex primers were designed, along with reaction conditions.  This information is critical to resolving issues of written description, enablement, and priority.  Thus, this Office action has an attached requirement for information under 37 CFR 1.105. A complete reply to this Office action must include a complete reply to the attached requirement for information. The time period for reply to the attached requirement coincides with the time period for reply to this Office action.
/GARY BENZION/           Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                             

Priority
	At best, the claims receive a priority date of 05/18/2011 because the priority document filed on that day (13/300,235) is the first priority document to provide any modicum of written description support of multiplex sequencing library preparation using 2-round barcoding with nested amplification, and mentions primer design using “thermodynamic model.”  

Response to Arguments
The Office does not find Applicants’ arguments convincing.  First, Applicants argue that the prior art fails to teach or suggest primer concentrations 1-20 nM in nested amplifications.  As shown below, the Office disagrees.  At the least, this is a very commonly optimized parameter of nested multiplex amplifications.  Elnifro, a review article of multiplex PCR and nested options, makes this clear; as do Lardeux, Lin and Llop.  Even more, Llop teaches 6 nM of external primers (0.03 pmol ÷ 50 uL = 6 nM; pg. 2072).  
In addition, the claims do not specify which “target-specific” primer(s) from the nested amplification are 1-20 nM.  This could be one of the inner or outer primers, both the inner primer, both the outer primers, one each of an outer primer and an inner primer, all primers, etc.  And the claims do not specify whether the nested amplification is fully nested, hemi-nested, or some other type on nesting such that it is clear which primer(s) is/are 1-20 nM.
To this end, and finally, Applicants argue that the examples demonstrate unexpected ability to perform 9,600-plex nested amplification with primer concentration of 1-20nM.  However, first, the specification fails to explain which primers were used.  In fact, no sequences or targets are disclosed.  Nor what primer design was used.  This is critical to determining whether the evidence presented is reasonably commensurate with the full scope of the claims directed to any target-specific primers, using any reaction conditions.  See MPEP § 716.  For example, Experiment 4 states 
The following protocol was used for 800-plex amplification of DNA isolated from maternal plasma from a euploid pregnancy and also genomic DNA from a triploidy 21 cell line using standard PCR (meaning no nesting was used). Library preparation and amplification involved single tube blunt ending followed by A-tailing. Adaptor ligation was run using the ligation kit found in the AGILENT SURESELECT kit, and PCR was run for 7 cycles. Then, 15 cycles of STA (95° C. for 30 s; 72° C. for 1 min; 60° C. for 4 min; 65° C. for 1 min; 72° C. for 30 s) using 800 different primer pairs targeting SNPs on chromosomes 2, 21 and X. The reaction was run with 12.5 nM primer concentration.

Experiment 7 states
The following protocol was used for 1,200-plex amplification of DNA isolated from maternal plasma from a euploid pregnancy and also genomic DNA from a triploidy 21 cell line using a direct PCR protocol, and also a semi-nested approach. Library preparation and amplification involved single tube blunt ending followed by A-tailing. Adaptor ligation was run using a modification of the ligation kit found in the AGILENT SURESELECT kit, and PCR was run for 7 cycles. In the targeted primer pool, there were 550 assays for SNPs from chromosome 21, and 325 assays for SNPs from each of chromosomes 1 and X. Both protocols involved 15 cycles of STA (95° C. for 30 s; 72° C. for 1 min; 60° C. for 4 min; 65° C. for 30 s; 72° C. for 30 s) using 16 nM primer concentration. The semi-nested PCR protocol involved a second amplification of 15 cycles of STA (95° C. for 30 s; 72° C. for 1 min; 60° C. for 4 min; 65° C. for 30 s; 72° C. for 30 s) using an inner forward tag concentration of 29 nM, and a reverse tag concentration of 1 uM or 0.1 uM.

Experiment 9 states
3 ul of the DNA was amplified with 15 cycles of STA (95° C. for 10 min for initial polymerase activation, then 15 cycles of 95° C. for 30 s; 72° C. for 10 s; 65° C. for 1 min; 60° C. for 8 min; 65° C. for 3 min and 72° C. for 30 s; and a final extension at 72° C. for 2 min) using 14.5 nM primer concentration of 9600 target-specific tagged reverse primers and one library adaptor specific forward primer at 500 nM.
The hemi-nested PCR protocol involved a second amplification of a dilution of the first STAs product for 15 cycles of STA (95° C. for 10 min for initial polymerase activation, then 15 cycles of 95° C. for 30 s; 65° C. for 1 min; 60° C. for 5 min; 65° C. for 5 min and 72° C. for 30 s; and a final extension at 72° C. for 2 min) using reverse tag concentration of 1000 nM, and a concentration of 16.6 u nM for each of 9600 target-specific forward primers.
An aliquot of the STA products was then amplified by standard PCR for 10 cycles with 1 uM of tag-specific forward and barcoded reverse primers to generate barcoded sequencing libraries. An aliquot of each library was mixed with libraries of different barcodes and purified using a spin column.
In this way, 9,600 primers were used in the single-well reactions; the primers were designed to target SNPs found on chromosomes 1, 2, 13, 18, 21, X and Y. The amplicons were then sequenced using an ILLUMINA GAIIX sequencer. Per sample, approximately 3.9 million reads were generated by the sequencer, with 3.7 million reads mapping to the genome (94%), and of those, 2.9 million reads (74%) mapped to targeted SNPs with an average depth of read of 344 and a median depth of read of 255. The fetal fraction for the four samples was found to be 9.9%, 18.9%, 16.3%, and 21.2%
Relevant maternal and paternal genomic DNA samples amplified using a semi-nested 9600-plex protocol and sequenced. The semi-nested protocol is different in that it applies 9,600 outer forward primers and tagged reverse primers at 7.3 nM in the first STA. Thermocycling conditions and composition of the second STA, and the barcoding PCR were the same as for the hemi-nested protocol.

In sum, in Experiment 4, for an 800-plex seemingly non-nested reaction, 12.5 nM primers were used, but it is unclear which primers (e.g. sequences, or targets) were used, and which primer(s) were 12.5 nM; Experiment 7 used 9,600-plex semi-nested reactions, in which 16 nM primer was used in STA, but it is unclear which primers (e.g. sequences, or targets) were used, and which primer(s) were 16 nM; and Experiment 9 used 9,600-plex semi-nested reactions, in which 14.5 nM target-specific primer was used in STA, and either concentration of 16.6 u nM for each of 9600 target-specific forward primers or tagged reverse primers at 7.3 nM in the first STA, but it is unclear which primers (e.g. sequences, or targets) were used.  The only other conditions provided are the cycling conditions, which differ between the Experiments.  No reactions conditions are provided, such as polymerase used, polymerase amount, ions (e.g. Mg2+) used and amounts, buffers used and amounts, or any other critical reaction conditions.  In addition, the LM-PCR seems to be critical to the claimed invention, yet is not claimed.  Furthermore, the Experiments fail to provide information about the ligation conditions, or ligation adaptors used.  Without such data, along with the actual primers used, it is not possible to determine whether the evidence from the Experiments is reasonably commensurate with the broad claim directed to any ligated adaptors, any primers, and any reaction conditions.

New Grounds of Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11, 13-14, 16 and 18-22 are rejected under 35 U.S.C. § 103 as being unpatentable over by MAY (US 2014/0227691) and PINTER (US 2004/0209299), in view of Elnifro et al, Multiplex PCR: Optimization and Application in Diagnostic Virology, Clin Microbiol Rev. 2000 Oct; 13(4): 559–570, doi: 10.1128/cmr.13.4.559-570.2000, Lardeux et al, Optimization of a semi-nested multiplex PCR to identify Plasmodium parasites in wild-caught Anopheles in Bolivia, and its application to field epidemiological studies, Trans R Soc Trop Med Hyg. 2008 May;102(5):485-92. doi: 10.1016/j.trstmh.2008.02.006. Epub 2008 Mar 20, Lin et al, A new diagnostic system for ultra-sensitive and specific detection and quantification of Candidatus Liberibacter asiaticus, the bacterium associated with citrus Huanglongbing, J Microbiol Methods. 2010 Apr;81(1):17-25. doi: 10.1016/j.mimet.2010.01.014. Epub 2010 Jan 22 and Llop et al, Development of a highly sensitive nested-PCR procedure using a single closed tube for detection of Erwinia amylovora in asymptomatic plant material, Appl Environ Microbiol. 2000 May;66(5):2071-8. doi: 10.1128/AEM.66.5.2071-2078.2000.
First, it is noted that the claims encompass multiplexes as low as 20-plex.  Prior art is applied with this in mind.  Larger multiplexes (e.g. 9,600-plex, the only example in the Specification with the claimed primer concentrations; Experiments 7 and 9) may be free of the prior art.
As to claims 1 and 16, MAY teaches (a) extracting cell-free DNA from the biological sample, wherein the extracted cell-free DNA comprises DNA from cancer cells (Abstract, paras. 0003, 0018, 0022, 0076, 0082, 0106, 0136, 0203, 0217, 0223); (b) producing a fraction of the DNA extracted in (a) by performing targeted multiplex amplification on the cell-free DNA extracted in (a) to amplify at least 10 different target loci in one reaction volume, followed by a nested PCR amplification in a single reaction to amplify the at least 10 different target loci in one reaction volume to obtain amplified DNA, wherein the amplified DNA is tagged with molecular barcodes (paras. 0040, 0044, 0046-47, 0078, 0084-85, 0090-0114, 0119-0123); (c) analyzing the fraction of the DNA produced in (b) by performing high-throughput sequencing on the amplified DNA to obtain sequence reads and determining the sequence of the target loci based on the sequence reads (paras. 0017, 0111, 0174-78, 0188, 0195, 0204, claim 7).  
As to 10, 20, or 100 or more target loci of claims 1, 4-7 and 17-18, MAY discusses a “plurality of target nucleic acids” (e.g. para. 0120); “analyze a plurality of target sequences on the chromosome of interest” and “illustrative embodiments, 100, . . . 1000 or more target and/or internal control sequences on a chromosome of interest are analyzed” (para. 0074); and “multiplex[ing] several targets” (paras. 0098, 0109).  	Paragraph 0044 specifically states that “The nucleotide tag can encode an item of information about the target nucleotide sequence, such the identity of the target nucleotide sequence” (i.e. molecular barcode).
As to claim 2, MAY teaches sample is a blood, plasma, serum, or urine sample (para. 0136, for example).
As to claim 3, MAY teaches SNPs (paras. 0065, 0107, 0111, 0140, 0202).
As to claims 8-11, MAY teaches hemi-nested/semi-nested PCR, fully nested PCR and “one-sided” nested PCR (paras. 0090-0104, 0119-0123).
As to claims 13-14 and 19-20, stating that reads map to a target is only claiming a result ort characteristic that flows from the claimed technique; thus, this fails to distinguish over MAY.
As to claims 19-20, MAY teaches determining whether the target loci comprise one or more mutations associated with cancer (Abstract, paras. 0003, 0018, 0022, 0076, 0082, 0106, 0136, 0203, 0217, 0223).
PINTER teaches LM-PCR followed by nested, target-specific PCR using 45 “reduced” concentration 40nM target-specific primers (Examples 18-19).  PINTER teaches “10-40nM each of 45 specific primers (Table VI)” (para. 0401, Example 18).
Neither MAY nor PINTER explicitly teach reaction volume of the nested PCR amplification comprises 10 to 10,000 different target-specific primers each having a concentration of 1 to 20 nM.
However, a skilled artisan would have been familiar with routine optimization of primer concentrations in nested multiplex reactions in each application.  For example, Elnifro teaches that in multiplex PCR, “special attention to primer design parameters such as homology of primers with their target nucleic acid sequences, their length, the GC content, and their concentration have to be considered” to the end that “all the primer pairs in a multiplex PCR should enable similar amplification efficiencies for their respective target” (pg. 560 (citing numerous references)).  To this end, PINTER (cfDNA) explicitly teaches “[t]o apply targeted amplification in a multiplexed format, specific primer concentrations were reduced 5 fold (from 200 nM to 40 nM)” (para. 0400), then teaches “10-40nM each of 45 specific primers (Table VI)” (para. 0401, Example 18).  Lardeux is another example of this routine optimization.  Lardeux teaches nested multiplex PCR using 40 nM primers (pg. 488).  Lin teaches 25 nM of outer/external primers (0.5 pmol ÷ 20 uL = 25 nM; pg. 19).  Llop teaches 6 nM of external primers (0.03 pmol ÷ 50 uL = 6 nM; pg. 2072).  In fact, Lin specifically teaches to optimize primer concentrations in nested multiplex reactions in order to “prevent the outer primers from interfering with the inner primers” (pg. 19).  Although these references apply routine primer optimization to nested multiplex PCR of viruses and plasmodium, yet the principle is universal.  Thus, a skilled artisan would have been familiar with routine optimization of primer concentrations to affect reaction efficiency, sensitivity and specificity. 
Accordingly, the holding in Aller is pertinent here:
[n]ormally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. Such ranges are termed ‘critical’ ranges, and the applicant has the burden of proving such criticality. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

In re Aller, 220 F.2d 454, at 456 (CCAP 1955) (emphases added) (citations omitted).  
In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar primer concentration optimization to the primers of MAY to yield more reaction efficient, sensitive and specific PCR reactions.

Claims 15 is rejected under 35 U.S.C. § 103 as being unpatentable over MAY and PINTER, in view of Elnifro, Lardeux, Llop and Lin, in further view of CHUU (US 2015/0218631).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to multiplex barcode cfDNA and pool the multiplexed amplicons for sequencing with a reasonable expectation of success.  
As to claim 1, MAY teaches the method of claim 1 as explained above.
MAY does not explicitly teach wherein amplified DNA from multiple samples are pooled together for sequencing (claim 15).  
	However, pooling was known as one of the primary purposes of barcoding in order to allow high-throughput sequencing of multiple samples, and DNA molecules.  For example, CHUU teaches “This indexing allows multiple samples to be pooled without loss of information with respect to which sample a fragment originated” (para. 0115).  “This indexing” is shown in Figure 26:

    PNG
    media_image1.png
    322
    830
    media_image1.png
    Greyscale

This is multiplex barcoding cfDNA libraries for sequencing.
	In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar methods of pooling multiplexed cfDNA sequencing libraries to the sequencing of MAY (and in fact would have to used in MAY, and was so common that MAY did not explicitly disclose as much) with a reasonable expectation of success. 

New Grounds of Rejection - 35 USC § 112 – Written Description
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5, 7-11, 13-16 and 18-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the full scope of the claimed invention. 
	The specification fails to demonstrate possession of 20-10,000-plex nested PCR directed sequencing using 1-20 nM primers, using any targets, any primer designs and any reaction conditions.  
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. Id.; see also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998)(holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).

MPEP § 2164(II)(A)(3)(a)(ii).  “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.”  MPEP § 2163.02.  The claims are directed to 20-10,000-plex nested PCR directed sequencing.  This encompasses any targets using any primer design and any reaction conditions.  Yet, the specification provides minimal guidance as to how to design primers, much less any specific algorithms or design parameters used.  At most the specification states that 
The ability to multiplex more than about 50 or 100 PCR primers in one reaction in a way that most of the resulting sequence reads map to targeted loci is novel and non-obvious. One technique that allows highly multiplexed targeted PCR to perform in a highly efficient manner involves designing primers that are unlikely to hybridize with one another. The PCR probes, typically referred to as primers, are selected by creating a thermodynamic model of potentially adverse interactions between at least 500, at least 1,000, at least 5,000, at least 10,000, at least 20,000, at least 50,000, or at least 100,000 potential primer pairs, or unintended interactions between primers and sample DNA, and then using the model to eliminate designs that are incompatible with other the designs in the pool. Another technique that allows highly multiplexed targeted PCR to perform in a highly efficient manner is using a partial or full nesting approach to the targeted PCR. Using one or a combination of these approaches allows multiplexing of at least 300, at least 800, at least 1,200, at least 4,000 or at least 10,000 primers in a single pool with the resulting amplified DNA comprising a majority of DNA molecules that, when sequenced, will map to targeted loci

(para. 0065).  Paragraph 0294 seems to indicate that the primers were designed “using published thermodynamic parameters for DNA duplex formation,” yet never discloses what “published thermodynamic parameters” were used.  Instead, the Experiments merely state, for example, that “four maternal plasma samples were prepared and amplified using a hemi-nested 9,600-plex protocol” with “STA . . . using 14.5 nM primer concentration of 9600 target-specific tagged reverse primers and one library adaptor specific forward primer at 500 nM” and “hemi-nested PCR protocol involved a second amplification of a dilution of the first STAs product for 15 cycles of STA . . . using reverse tag concentration of 1000 nM, and a concentration of 16.6 u nM for each of 9600 target-specific forward primers,” then “[a]n aliquot of the STA products was then amplified by standard PCR for 10 cycles with 1 uM of tag-specific forward and barcoded reverse primers to generate barcoded sequencing libraries.”  The specification never discloses the primers used, the design parameters of the primers, or any other reaction conditions other than cycling conditions and some primer concentrations.  This fails to satisfy the requirements for a skilled artisan to make and use the full scope on the claimed invention.  The state of the prior art below makes clear that at the very least primer design parameters are required, if not primer sequences, and reaction conditions.  In fact, the state of the prior art indicates that commonly-available primer design techniques fail to enable highly multiplexed reactions without extensive experimentation.
In addition, the specification fails to provide any details as to the polymerase used and its concentration, the buffer(s) used and their concentrations or amounts, the reaction pH, the LM-PCR adaptors used, the LM-PCR reaction conditions, any PCR additive used, Mg2+ amounts used, dNTP concentrations used, or any other important reaction condition variables known to affect multiplex PCRs.  The only conditions disclosed are PCR cycling and temperature parameters, some primer concentrations, plasma isolation using Qiagen Circulating Nucleic Acid kit, and Agencourt Ampure beads for library purification (Experiments 4, 7 and 9).
Altogether, the specification provides very little guidance as to how to accomplish the highly-multiplexed directed sequencing technique using any targets, any primers, any nesting, any primer designs, and any reaction conditions, among other crucial variables.  Therefore, the specification fails to provide adequate written description to demonstrate possession of 20-10,000-plex nested PCR directed sequencing using any targets, any primer designs and any reaction conditions.

New Grounds of Rejection - 35 USC § 112 – Enablement
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1-3, 5, 7-11, 13-16 and 18-22 are rejected under 35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for the full scope of multiplex amplification up to 10,000 primer pairs. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	The claims are directed to highly multiplexed (20-10,000-plex) nested PCR reactions in cell-free DNA samples (cfDNA) using high-throughput/next-generation/massively parallel sequencing (herein, NGS).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

A. Breadth of Claims: Broad
The claims are broad.  The claims encompass any nesting technique, any 20-10,000 loci, any primer lengths and compositions, any primer design, any reaction conditions with any polymerase and any PCR, and any cycling conditions.  As is shown below, specification of these missing factors are critical to multiplex amplifications.  Thus this factor weighs heavily against enablement of the full scope of the claims.  
The Office notes that the specification seems to indicate that the intended targets are SNPs.  The Office presents evidence that multiplexing in the context of SNPs and direct sequencing is notoriously difficult, especially at high plexing (e.g. above 20-30-plex).
The Office also notes that the claims do not require the LM-PCR required in the Experiments of the Specification.  Yet, this may be critical to enablement of the claimed invention.

B. The Nature Of The Invention
The instant invention relates to highly-multiplexed nested PCRs used for targeted sequencing (as opposed to whole genome amplification/sequencing, or WGA/WGS).  See e.g. Stiller et al, Direct multiplex sequencing (DMPS)—a novel method for targeted high-throughput sequencing of ancient and highly degraded DNA, Genome Res. 2009 Oct; 19(10): 1843–1848, doi: 10.1101/gr.095760.109 (“Although the emergence of high-throughput sequencing technologies has enabled whole-genome sequencing from extinct organisms, little progress has been made in accelerating targeted sequencing from highly degraded DNA”).  As is shown below, targeted sequencing using highly multiplexed PCR required extensive optimization and experimentation of primers.  Yet, no such optimization and experimentation is described in the instant specification.  Thus, this factor weighs against enablement.
The Office notes that the specification seems to indicate that the intended targets are SNPs; and that LM-PCR may be critical.  

C. The State Of The Prior Art
	Previous to Applicants’ earliest possible effective filing date (05/18/2011), the prior art demonstrates that large plexing of PCR required extensive optimization and experimentation of primers, which Applicants fail to provide.  Numerous references explain that multiplex PCR is generally limited to approximately 20-plex reactions. Shen et al (MPprimer: a program for reliable multiplex PCR primer design, BMC Bioinformatics volume 11, Article number: 143 (2010), 3/18/2010) makes clear that “The key step in running a successful multiplex PCR reaction is to design an optimal primer set combination (PSC, a group of PSs, PSCs for primer set combinations)” (pg. 1).  Rachlin et al (Computational tradeoffs in multiplex PCR assay design for SNP genotyping, BMC Genomics. 2005; 6: 102. Published online 2005 Jul 25. doi: 10.1186/1471-2164-6-102) states that “the design of a multiplex PCR assays requires the consideration of multiple competing objectives and physical constraints, and extensive computational analysis must be performed in order to identify the possible formation of primer-dimers that can negatively impact product yield” (Abstract).  Stiller et al (Direct multiplex sequencing (DMPS)—a novel method for targeted high-throughput sequencing of ancient and highly degraded DNA, Genome Res. 2009 Oct; 19(10): 1843–1848, 10/2009) states that “multiplex PCR amplification is commonly believed to produce overwhelming amounts of primer dimers and other spurious side products without extensive optimizations,” and notes numerous failed efforts in direct sequencing (pg. 1844).  Elnifro states that “[e]mpirical testing and a trial-and-error approach may have to be used when testing several primer pairs, because there are no means to predict the performance characteristics of a selected primer pair even among those that satisfy the general parameters of primer design” (pg. 560).  Thus, at the least, primer design is essential to “a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same.”  See 35 U.S.C. § 112, first paragraph.
	Even more, these references explain that other essential parameters for successful multiplex PCR yield the need for extensive experimentation, yet these techniques fail to yield anything more than 20-30-plex reactions.  Elnifro describes numerous other PCR components (e.g. cycling, polymerase, Mg2+ amounts, temperatures, buffers, etc.) that must be optimized, and suggests nested PCR, but only describes up to 20-30-plex reactions (pgs. 560-68).  Elnifro also states that “[t]horough evaluation and validation of new multiplex PCR procedures is essential” (pg. 568).  Elnifro also notes possible contamination problems with nested PCRs (pg. 568).  This demonstrates that highly multiplex amplifications with nesting required extensive experimentation, which is not disclosed in the instant specification.
	Shen also states that they could achieve only 20-plexing (Abstract).  Yet, even this required overcoming extensive hurdles.
Multiplex polymerase chain reaction (PCR), defined as the simultaneous amplification of multiple regions of a DNA template or multiple DNA templates through the use of multiple primer sets (PS, comprising a forward primer and a reverse primer) in one tube, has been widely used in diagnostic applications of clinical [1, 2] and environmental microbiology studies [3]. The key step in running a successful multiplex PCR reaction is to design an optimal primer set combination (PSC, a group of PSs, PSCs for primer set combinations). It is well known that for conventional PCR, the optimal PS has the following standards or properties: 1) primer size: 18-30 bp; 2) product size: 100-500 bp; 3) melting temperature (Tm) of both forward and reverse primers: 58-65°C, with a temperature difference of less than 3°C; 4) GC content of primers: 40-60%; 5) ΔG (Gibbs free energy) of the last five resides of the primers at the 3' end: ≥ -9 kcal/mol; etc[4, 5]. However, there are several additional criteria which must be taken into account when considering multiplex PCR assay: 1) lack of primer dimerization between all of the primers; 2) similarity of the Tms of each primer; 3) primer specificity to avoid mis-priming; and 4) constraint of electrophoretic mobility of the amplicons in order to separate and purify the DNA fragments easily in agarose gel electrophoresis [6–9].
It has been proved by Nicodeme and Steyaert that determining minimum-set primers for multiplex PCR is an NP-complete problem [10]. Most of the current programs mainly focus on the issue of determining the minimum-set primers, such as MPP (greedy algorithm) [11], PDA-MS/UniQ (modified compact genetic algorithm) [12], G-PRIMER (greedy algorithm) [13], and Greene SCPrimer (greedy algorithm) [14]. There are also other programs available for the design of primers in specific contexts. For example, Primaclade [15] designs minimally degenerate primers for comparative studies of multiple species. Primique [16] designs PCR primers specific for each sequence in a gene family. PrimerStation [8] designs human-specific multiplex PCR primers by checking the entire human genome database. MuPlex [5, 6] utilizes a multi-node graph algorithm derived from a greedy algorithm to assign and partition single nucleotide polymorphisms (SNP) into multiplex-compatible tubes for SNP genotyping. However, with the exception of PrimerStation, few of the programs mentioned above analyze the primer specificity against the genomic or transcript DNA database. Additionally, only a few of these programs provided a simple BLAST [17] search against the database locally or the GenBank database to examine the specificity of PCR primers [6, 11]. For example, the only database used to check primer specificity in PrimerStation is the human genome database. Moreover, few of the primer design programs constrain the amplicon size to allow separation and purification of the DNA fragments in agarose gel electrophoresis when designing PSCs for multiplex PCR. Some programs simply define a fixed length (for example, 10 bp) as the minimum size difference between the amplicons. However, the relation between an amplicons' size and their electrophoretic mobility in agarose gel electrophoresis is absolutely nonlinear [18]. For example, it is easy to separate two DNA fragments of 100 bp and 150 bp in agarose gel (0.5%-2%) electrophoresis, but quite difficult to separate two amplicons of 1000 bp and 1050 bp in a similar gel. The electrophoretic mobility of the amplicons should be considered at the very beginning of primer design.
[ . . . ]
To examine the performance of MPprimer, we designed a PSC comprising 5 PSs (10 primers) to amplify five mouse genes (β-actin, B2m, Pgk1, GAPDH, Rpl13a) in one tube as a typical multiplex PCR reaction. The result of the real experiment was nearly the same as that predicted by the virtual agarose gel electrophoresis analysis (Figure 3 and Figure 4). The homepage of MPprimer describes the detailed information of the experiment including the templates sequences, primer sequences, and the PCR and electrophoretic conditions. As another example, we have successfully used MPprimer to design the multiplex PCR primers for DMD (dystrophin gene which caused Duchenne Muscular Dystrophy), which has 79 exons, for 20×, 20×, 20×, 14×, and 5× plex PCR reactions in five tubes to detect underlying exon deletions (see homepage of MPprimer for details).
Although designing minimum-set primers can save cost and time by reducing primer synthesis demand [11–14], it is crucial to design specific PSs, especially at the genomic or transcript level, to perform multiplex PCR with high reliability [9]. MPP [11], PDA-MS/UniQ [12], G-PRIMER [13] and Greene SCPrimer [14] are mainly concerned with the problem of minimum-set primers. PrimerStation [8] designs specific multiplex PCR primers only by checking the entire human genome database, but this database is too limited. The MPprimer web application supports transcript level specificity evaluation for more than ten species, while the stand-alone version can support any DNA sequence database, even the large genomic DNA database. MuPlex [5, 6] and MPP [11] simply use BLAST [17] to check primer specificity, but this is insufficient. Moreover, several other conditions such as Tm were not considered [9, 22]. Primaclade [15] and Greene SCPrimer [14] are used for degenerate primer design, while Primique [16] focuses on designing specific PCR primers for each sequence in a gene family. However, none of these programs provide the function for predicting the electrophoretic mobility of the amplicons from multiplex PCR reaction [18]. MuPlex [5, 6] and MPprimer use a very similar algorithm to find PSC in a graph where nodes are PSs and edges connect compatible pairwise PSs for multiplex PCR. The difference between them is that MPprimer selects nodes which have a lower penalty (indicating higher quality [4]) rather than random ones. Therefore, MPprimer can find the optimal PSC without enumerating and sorting all the PSCs to find the optimal one. It should be noted that, as our graph-expanding model is based on the preselected candidate primer sets (MPprimer utilizes Primer3 to design 5 primer sets for each of the template sequences), the output PSCs are not global but only local optimal. In another aspect, the running time of MPprimer is incomparable to other programs, because the specificity examination by MFEprimer requires more time for sequence similarity analysis between the primer sequence and the genomic or complementary DNA database of the same species. Therefore, the MPprimer web application currently only supports transcript level specificity examination. However, the stand-alone version of MPprimer supports unlimited databases, such as the genomic DNA database, which mainly depend on the user's computing capability

(pgs. 1-2 & 5-6; emphasis added).  
	Rachlin is even more explicit as to highly multiplexed SNP PCRs:
Background
Multiplex PCR is a key technology for detecting infectious microorganisms, whole-genome sequencing, forensic analysis, and for enabling flexible yet low-cost genotyping. However, the design of a multiplex PCR assays requires the consideration of multiple competing objectives and physical constraints, and extensive computational analysis must be performed in order to identify the possible formation of primer-dimers that can negatively impact product yield.
Results
This paper examines the computational design limits of multiplex PCR in the context of SNP genotyping and examines tradeoffs associated with several key design factors including multiplexing level (the number of primer pairs per tube), coverage (the % of SNP whose associated primers are actually assigned to one of several available tube), and tube-size uniformity. We also examine how design performance depends on the total number of available SNPs from which to choose, and primer stringency criterial. We show that finding high-multiplexing/high-coverage designs is subject to a computational phase transition, becoming dramatically more difficult when the probability of primer pair interaction exceeds a critical threshold. The precise location of this critical transition point depends on the number of available SNPs and the level of multiplexing required. We also demonstrate how coverage performance is impacted by the number of available snps, primer selection criteria, and target multiplexing levels.
Conclusion
The presence of a phase transition suggests limits to scaling Multiplex PCR performance for high-throughput genomics applications. Achieving broad SNP coverage rapidly transitions from being very easy to very hard as the target multiplexing level (# of primer pairs per tube) increases. The onset of a phase transition can be "delayed" by having a larger pool of SNPs, or loosening primer selection constraints so as to increase the number of candidate primer pairs per SNP, though the latter may produce other adverse effects. The resulting design performance tradeoffs define a benchmark that can serve as the basis for comparing competing multiplex PCR design optimization algorithms and can also provide general rules-of-thumb to experimentalists seeking to understand the performance limits of standard multiplex PCR.
[ . . . ]
Multiplex PCR has recently emerged as a core enabling technology for high-throughput SNP genotyping [14-16], and variations on the standard protocol are being actively explored and in some cases more widely commercialized. It is in this context of genotyping that we focus our discussion of multiplex PCR assay design. Thus we will typically refer to multiplexing SNPs (rather than primers) but our treatment is readily applicable to most other PCR applications. Genomic variations in the form of Single Nucleotide Polymorphisms (SNPs) and associated haplotypes continue to garner tremendous interest particularly in the context of pharmacogenomic initiatives aimed at understanding the connection between individual genetic traits, drug response, and disease susceptibility [17-21]. Broad adaptation of genotyping technologies in clinical settings will depend on their cost and inherent clinical value and may be significantly impacted by ethical and legal considerations. Recent technological developments in PCR-based genotyping based on primer extension with universal PCR primers [22] have demonstrated very high (~100-plex) multiplexing levels, although the use of common primers does introduce other issues including the greater potential for cross-contamination.
Multiplex PCR assay design is a multi-objective optimization problem involving intrinsic performance tradeoffs. The key objectives we consider in this paper include the number of SNPs per tube (multiplex level) and the percentage of SNPs assigned to full tubes (coverage). We further require that all resulting tubes achieve uniform levels of multiplexing with the idea that doing so facilitates automation in a high-throughput environment. While lower coverage may be acceptable in initial survey studies involving many (104-106) SNPs, achieving high (>95%) coverage becomes obviously more important when the focus of investigation has been narrowed to a relatively small (102-103) set of SNPs each of which is suspected of having some biological or pharmacological impact.
The question we address in this paper is whether there are fundamental limitations to our ability to design assays that achieve multiplexing levels of arbitrary size using standard multiplex PCR protocols. While multiplex PCR is an established technique, its usefulness as the basis for future high-throughput platforms depends critically on scalability. We introduce a new framework of "multi-node graphs" to model the multiplex PCR problem. We show that the problem of finding high-multiplexing/high-coverage designs is subject to a computational phase transition, becoming dramatically more difficult when the probability that two primers are mutually compatible drops below a critical threshold. This probability depends on fundamental primer selection criteria typically selected to avoid the formation of primer dimers. For standard criteria, we can identify where such a transition occurs, and show that it is consistent with typical multiplexing levels. The precise location of this critical transition point will also depend on N, the number of available SNPs. For a given level of coverage, the level of achievable multiplex is proportional to log(N). We further quantify design performance tradeoffs using two best-fit tube assignment algorithms on human SNP data.
[ . . . ]
. . . By sampling from chromosome 21 of the human genome, the actual probability that two SNPs are compatible is approximately 0.299. Figure ​Figure 1 would suggest, therefore, that designing 10-plex assays from N = 1,200 SNPs is generally straightforward, but that increasing multiplex performance to 15- to 20-plex or beyond becomes extremely problematic. This appears to be consistent with current design practice though we emphasize that the location of the phase transition depends on both the total number of SNPs and the number of candidate primer pairs per SNP. . . .
[ . . . ]
Next we employed the fixed-assignment best-fit algorithm to generate coverage curves for target multiplexing levels M = 10, 20, 30 while varying numbers of SNPs. We considered SNP sets containing between 100 and 1200 SNPs. Figure ​Figure33 presents our results. With 200 SNPs, 80% coverage could be achieved with 10-plex assays, but this drops to 40% coverage using 20-plex assays. However, if we increase the number of SNPs to 1200, then for 20-plex assays, coverage increases from approximately 40% to 80%. This graph shows that regardless of the multiplexing level desired, coverage increases with the number of SNPs but with diminishing returns. More precisely, for fixed multiplexing level M, coverage is roughly proportional to log(N).

(Abstract, pgs. 2, 3 & 4; emphases added).  Pages 7-10 describe the extensive optimization required just to achieve up to 20-plex reactions. For example, “Using the above primer selection criteria, we generated an average of 1555.8 +/- 1249.4 primer pair candidates per SNP” (pg. 7).  Thus, Rachlin demonstrates highly multiplexed SNP PCRs (as in the Specification) require extensive experimentation for each assay.
	Finally, Stiller explains that 
for highly degraded [e.g. cfDNA] and ancient DNA, it would be desirable to couple multiplex PCR directly with high-throughput sequencing. Previous studies with modern high-quality DNA have shown that this is in principle possible (Fredriksson et al. 2007; Varley and Mitra 2008; Goossens et al. 2009), but the proposed methods require cost- or time-consuming measures to avoid sequencing PCR artifacts. In one study, all primers were computationally checked for self-dimer and cross-dimer interactions, and the concentration of each primer was optimized in singleplex PCRs (Goossens et al. 2009). Despite these efforts, only small sets of primers could eventually be used in each multiplex amplification reaction (below 10 pairs). Two other studies achieved a higher level of multiplexing by introducing a second round of target selection after amplification, either by selective circularization (Fredriksson et al. 2007) or by target-specific adapter ligation (Varley and Mitra 2008). However, this requires more reaction steps and the synthesis of additional long oligos for each target. Furthermore, these methods require modified multiplex PCR primers (Varley and Mitra 2008), produce concatemeric products (Fredriksson et al. 2007), or are not easily compatible with sample barcoding (Fredriksson et al. 2007; Goossens et al. 2009).

(pg. 1844).  Yet even this reference only achieves 64-plex using a specific DMPS assay with heavily optimized primers (pgs. 1844-47).
Despite successes in whole-genome sequencing, population studies with ancient DNA are still confined to comparatively short sequences, rarely exceeding a few hundred base pairs per sample. This is due to the fact that target regions must still be reconstructed through PCR amplification of short overlapping fragments. Barcoding methods were developed for sequencing many different PCR products in parallel on a high-throughput platform (Binladen et al. 2007; Meyer et al. 2007), but the amplifications are still performed in separate reactions, imposing serious limitations on the scope of sequence data generation. In the absence of alternatives, whole-extract shotgun sequencing has been proposed as an approach for generating targeted sequence data from ancient DNA. In a proof-of-principle study (Gilbert et al. 2007), this approach was used to reconstruct 15 mammoth mitochondrial genome sequences from hair, a rare type of tissue in the fossil record. However, approximately one full 454 Life Sciences (Roche) Genome Sequencer (GS) FLX run was required per sample, despite exceptional DNA preservation, little environmental contamination, and an elevated ratio of mitochondrial to nuclear DNA. More typically for ancient DNA, the recent recovery of a single Neanderthal mitochondrial genome from a bone sample required a sequencing depth only reached as part of a whole-genome sequencing effort (Green et al. 2008).
Although there is a broad choice of target enrichment methods for modern high-quality DNA, none of them has yet been successfully applied to ancient DNA. Typical ancient DNA molecules are very short, which presents a potential handicap for circularization-based amplification assays (Dahl et al. 2005, 2007; Porreca et al. 2007; Krishnakumar et al. 2008). Selective hybridization of targets to probes on microarrays (Albert et al. 2007; Hodges et al. 2007) or in solution (Gnirke et al. 2009) may be confounded by the complex composition of metagenomic samples. In addition, all these methods require enzymatic manipulations in the presence of the template DNA prior to amplification, e.g., through restriction digestion, ligation, or library preparation, inevitably causing a loss of material in purification steps or through reaction inefficiencies. In contrast, it has been shown that multiplex PCR, i.e., a PCR reaction containing more than one primer pair, can effectively pre-amplify targets directly from low copy number extracts, providing full single-molecule sensitivity (Dear and Cook 1993). Multiplex PCR has been implemented for a variety of applications, including, for example, single nucleotide polymorphism and short tandem repeat typing, linkage mapping, and also the amplification of ancient DNA (Krause et al. 2006). However, multiplex PCR amplification is commonly believed to produce overwhelming amounts of primer dimers and other spurious side products without extensive optimizations. For this reason, ancient DNA studies currently use multiplex PCR only as a first step, followed by singleplex PCR second steps (Römpler et al. 2006). This approach saves precious extract, but not reagents, time, or work.

(pg. 1843).  In other words, for highly degraded, short DNA such as cfDNA (from necrosis, apoptosis, etc.), there are no successful highly-multiplexed directed sequencing techniques in the prior art, much less any universal primer or reaction designs and optimizations.  Instead, each Application requires extensive experimentation for specific primers, specific reactions conditions, specific targets and specific assays, and only consistently achieves around 10-20-plexing.
	Although one known reference discloses thousand-plexing for directed sequencing, yet it uses a completely different technique from the instant claims.  LEAMON (US 9,957,558) uses thousands of target-specific primers with cleavable bases (e.g. uracil) to amplify DNA in samples, then digests the bases once incorporated into amplicons to leave digested ends, then repairs the ends, then attaches and ligates universal adaptors, then sequences (Fig. 2, for example).  Another option is to use target-specific primers instead of the ligated adaptors, but these primers are not nested (cols. 8, 10-14).  Example 19, for example, shows 12,000-plexing, using 25 nM primers.  This forms the basis for a commercial product AmpliSeq™ (see e.g. How Ion AmpliSeq Targeted Sequencing Technology Works, available at https://www.thermofisher.com/us/en/home/life-science/sequencing/next-generation-sequencing/ion-torrent-next-generation-sequencing-workflow/ion-torrent-next-generation-sequencing-select-targets/ampliseq-target-selection/how-ampliseq-technology-works.html, accessed 11/18/2022).  The cleavage primers are essential to the invention (cols. 91-92).  As was extensive primer optimization, and very specific primer design parameters (Examples 1-22).  In other words, LEAMON demonstrates two points relevant to multiplex direct sequencing: (1) very specific primer designs were required; and (2) very extensive primer optimization and testing, using very specific design parameters were required.
	Another reference (PINTER, US 2004/0209299) teaches cfDNA-based LM-PCR followed by 45 target specific nested primers in PCR (Examples 18-19).  However, no other examples beyond one specific 45-plex are provided.  PINTER also provides the primer sequences used (Table VI) and adaptors used (Figs. 5-6, 13, 28), unlike here.  PINTER demonstrates the limits of multiplexing in directed sequencing, including LM-PCR-based; the extensive experimentation required to achieve even this limited multiplexing for each application; and the need to optimize primer sequences and reaction conditions for each application.  None of this critical information is provided in the instant specification.
	Finally, even in 2022, highly multiplexed direct sequencing was still very difficult.  Xie et al (Designing highly multiplex PCR primer sets with Simulated Annealing Design using Dimer Likelihood Estimation (SADDLE), Nat Commun. 2022 Apr 11;13(1):1881. doi: 10.1038/s41467-022-29500-4) explains that 
One major challenge in the design of highly multiplexed PCR primer sets is the large number of potential primer dimer species that grows quadratically with the number of primers to be designed. Simultaneously, there are exponentially many choices for multiplex primer sequence selection, resulting in systematic evaluation approaches being computationally intractable

(Abstract).  
The advance of high throughput sequencing has uncovered a large number of biomedically relevant DNA sequences, from driver mutations in cancer to new bacterial/viral pathogen DNA sequences to microbiome metagenomic profiles that affect mental disorders on the gut-brain axis1,2,3,4. For discovery applications, “shotgun” whole genome sequencing (WGS) is the preferred approach to identify novel DNA sequences of interest5. However, the human genome comprises over 3 billion nucleotides, and despite the lowering costs of high-throughput sequencing, it is not practical today to perform WGS to high depths necessary for identification of subclonal mutations, such as somatic mutations in cancer. For routine detection of disease-relevant DNA variants in known genes of interest, targeted sequencing or direct qPCR approaches are typically used6,7. Of the two dominant methods today for target enrichment, multiplex PCR tends to have shorter workflows and require less DNA input than hybrid-capture probes8. However, multiplex PCR struggles to scale to large panels covering hundreds of genes, due to the nonlinear increase of primer dimer species that reduce NGS mapping rates and increase effective cost9.
Currently, multiplex PCR methods for NGS target enrichment (e.g., Ampliseq8) primarily rely on (1) enzymatic digestion of modified bases in primers10 and (2) DNA size selection to preferentially remove short amplicon species likely to be primer dimers. However, both steps are labor-intensive and cannot be applied universally to all multiplexed PCR reactions. In contrast, relatively little systematic work has been reported on computational approaches to minimizing the formation of primer dimers in the first place. To the best of our knowledge, existing multiplex primer design algorithm never exceeded 70 primer pairs in one tube11,12,13,14. This is mainly due to the high computational cost when the number of primers increases15. The development of a robust multiplex primer set design algorithm that produces highly multiplexed primer sets with minimal primer dimer formation could allow further scaling of multiplex PCR target enrichment to even larger NGS panels when combined with enzymatic and size selection methods. Alternatively, it can simplify the workflow of moderate size NGS and qPCR assays by removing the need for strict contamination control from open-tube steps.
There are two primary challenges in designing highly multiplexed PCR primer sets: First, for an N-plex PCR primer set comprising 2N primers, there are (2N2) possible simple primer dimer interactions. For N = 50, this corresponds to (1002) = 4950 times as many potential primer dimer bindings as for a single-plex PCR primer set. Second, there are typically M > 10 reasonable candidate choices for each primer when considering specific gene targets and amplicon length constraints, resulting in M2N possible N-plex primer sets. For M = 20 and N = 50, the number of possible primer sets is 20100 ≈ 1.3 × 10130, billions of times larger than the number of atoms in the universe. Thus, it is computationally intractable to evaluate all possible multiplex primer sets. Simultaneously, primer dimer formation emerges from the interactions of two or more primers in the primer set, so changing the sequence of a primer to mitigate one primer dimer interaction may result in the appearance of another more serious primer dimer. In the language of numerical optimization, multiplex primer design is high dimensional problem with a highly non-convex fitness landscape. Consequently, standard convex optimization algorithms (e.g., gradient descent) will not be effective.

(pg. 2).  Even in 2022, Xie had to design a specific “an algorithmic framework for
designing highly multiplex PCR primer sets” (pg. 2).  Thus, Xie also demonstrates that as of 2011, a skilled artisan would have expected to engage in extensive optimization and experimentation to yield a highly-multiplexed direct sequencing technique.  
	In sum, the prior art demonstrates that large plexing of PCR required extensive optimization and experimentation, and specific design of primers, especially in the context of directed sequencing.  As explained below, Applicants fail to provide any detail as to the optimization and experimentation, and specific design of the primers required for their claimed invention.  Only two examples of the claimed invention are provided in Experiments 4, 7 and 9, yet no details are provided as to primer design, primer sequence, reaction conditions, primer targets, or other critical conditions essential to performing highly plexed PCRs.
Thus, this factor weighs against enablement because the state of the art at the time of effective filing until recently demonstrates that there were innumerable unpredictable hurdles to achieve the claimed highly-multiplexed directed sequencing, and the specification fails to disclose any details essential to make and use the full scope of the 20-10,000-plexed nested PCRs.

D.  The Level Of One Of Ordinary Skill: PhD (High)
Generally, skilled artisans in biotechnology are highly-skilled with a PhD.  Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 1373 (Fed. Cir. 1999) (citing Enzo Biochem, Inc. v. Calgene, Inc., 14 F.  Supp. 2d 536, 567 (D. Del 1998)) (district court did not abuse discretion in finding that “a person of ordinary skill in the art would be ‘a junior faculty member with one or two years of relevant experience or a postdoctoral student with several years of experience’”).  Thus, this factor generally weighs in favor of enablement.
However, in light of the extensive experimentation required in this specific field of highly multiplexed targeted sequencing, and the lack of guidance in the Specification as to primer design and reaction conditions, this factor as applied here weighs against enablement.

E.  The Level Of Predictability In The Art: Low
Generally, the level of predictability in the biotechnology arts is low.  C.f. In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348 (Fed. Cir. 2007).  This finding is further evidenced by the state of the prior art as explained above.  
In fact, the instant claim seems to encompass a nascent technology of LM-PCR followed by a nested gene-specific PCR for directed sequencing of cfDNA.  See Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254 (Fed. Cir. 2004) (“Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.” (citations omitted)); MPEP § 2164.03 (“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).”).  As explained above, the prior art demonstrates that the claimed technique of up to 10,000-plexing was unattainable prior the instant invention. Therefore, this factor weighs against enablement.

F. The Amount Of Direction Provided By The Inventor: Almost None
Applicants’ specification provides almost no guidance as to how to design primers, much less any specific algorithms or design parameters used.  At most the specification states that 
The ability to multiplex more than about 50 or 100 PCR primers in one reaction in a way that most of the resulting sequence reads map to targeted loci is novel and non-obvious. One technique that allows highly multiplexed targeted PCR to perform in a highly efficient manner involves designing primers that are unlikely to hybridize with one another. The PCR probes, typically referred to as primers, are selected by creating a thermodynamic model of potentially adverse interactions between at least 500, at least 1,000, at least 5,000, at least 10,000, at least 20,000, at least 50,000, or at least 100,000 potential primer pairs, or unintended interactions between primers and sample DNA, and then using the model to eliminate designs that are incompatible with other the designs in the pool. Another technique that allows highly multiplexed targeted PCR to perform in a highly efficient manner is using a partial or full nesting approach to the targeted PCR. Using one or a combination of these approaches allows multiplexing of at least 300, at least 800, at least 1,200, at least 4,000 or at least 10,000 primers in a single pool with the resulting amplified DNA comprising a majority of DNA molecules that, when sequenced, will map to targeted loci

(para. 0065).  Paragraph 0294 seems to indicate that the primers were designed “using published thermodynamic parameters for DNA duplex formation,” yet never discloses what “published thermodynamic parameters” were used.  Instead, the Experiments merely state, for example, that “four maternal plasma samples were prepared and amplified using a hemi-nested 9,600-plex protocol” with “STA . . . using 14.5 nM primer concentration of 9600 target-specific tagged reverse primers and one library adaptor specific forward primer at 500 nM” and “hemi-nested PCR protocol involved a second amplification of a dilution of the first STAs product for 15 cycles of STA . . . using reverse tag concentration of 1000 nM, and a concentration of 16.6 u nM for each of 9600 target-specific forward primers,” then “[a]n aliquot of the STA products was then amplified by standard PCR for 10 cycles with 1 uM of tag-specific forward and barcoded reverse primers to generate barcoded sequencing libraries.”  The specification never discloses the primers used, the design parameters of the primers, or any other reaction conditions other than cycling conditions and some primer concentrations.  This fails to satisfy the requirements for a skilled artisan to make and use the full scope on the claimed invention.  The state of the prior art above makes clear that at the very least primer design parameters are required, if not primer sequences, and reaction conditions.  In fact, the state of the prior art indicates that commonly-available primer design techniques fail to enable highly multiplexed reactions without extensive experimentation.
In addition, the specification fails to provide any details as to the polymerase used and its concentration, the buffer(s) used and their concentrations or amounts, the reaction pH, the LM-PCR adaptors used, the L-PCR reaction conditions, any PCR additive used, Mg2+ amounts used, dNTP concentrations used, or any other important reaction condition variables known to affect multiplex PCRs.  The only conditions disclosed are PCR cycling and temperature parameters, some primer concentrations, plasma isolation using Qiagen Circulating Nucleic Acid kit, and Agencourt Ampure beads for library purification (Experiments 4, 7 and 9).
Altogether, the specification provides very little guidance as to how to accomplish the highly-multiplexed directed sequencing technique using any targets, any primers, any nesting, any primer designs, and any reaction conditions, among other crucial variables.  Therefore, in light of the evidence that highly multiplexed directed sequencing required extensive experimentation for each application, and the lack of such guidance in the specification, this factor weighs heavily against enablement.

G. The Existence Of Working Examples: Two, With Almost NO Guidance
The specification provides two working examples, as explained above, but never discloses primer sequences, primer targets, or other crucial reaction conditions essential to allow a skilled artisan to make and use the claimed highly-multiplexed cfDNA directed sequencing technique.  Therefore, in light of the evidence that highly multiplexed directed sequencing required extensive experimentation for each application, and the lack of such guidance in the specification, this factor weighs against enablement.

H. The Quantity Of Experimentation Needed To Make Or Use The Invention Based On The Content Of The Disclosure: Extensive
Thus, the above factors make clear that a skilled artisan would be required to engage in extensive optimization that amounts to undue experimentation.  Although “an extended period of experimentation may not be undue if the skilled artisan is given sufficient direction or guidance,” yet here, the specification and prior art provides little guidance.  See In re Colianni, 561 F.2d 220, 224 (CCPA 1977).  In fact, the specification and state of the art indicate that a skilled artisan would expect that accomplishing highly-multiplexed directed sequencing of cfDNA would require extensive experimentation, none of which is provided by the specification.  The specification is devoid of any guidance as to how to accomplish this other than to use low-nM target-specific primers (which is known in the art as explained in this Office Action).  Yet, the specification fails to provide the primer sequences, the primer design parameters, or other critical reaction conditions.  Therefore, this factor weighs heavily against enablement.

Conclusion: Factors Weigh Strongly Against Enablement
Taken together, the factors weigh heavily against patentability of the claims.  The state of the art reveals that highly-multiplexed PCRs, including nested PCRs, directed sequencing and degraded samples such as cfDNA, require extensive experimentation for each application.  However, the specification fails to “contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same.”   See 35 USC § 112, first paragraph (pre-AIA ).  The specification only discloses minimal details of the claimed invention, and is devoid of critical details to enable highly-multiplexed PCRs.  No primers are disclosed.  No primer design parameters are disclosed.  No reaction conditions.  The claims do not require LM-PCR, which seems critical.  And certainly no explanation as to how what is disclosed enables the claimed 20-10,000-plex directed nested PCR sequencing technique for any targets using any reactions conditions.  Thus, the full scope of the claims is not enabled.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON A PRIEST/           Primary Examiner, Art Unit 1637                                                                                                                                                                                             






Requirement for Information Under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
Applicants filed a 193-page IDS with numerous seemingly irrelevant documents.  For example, page 62 lists a reference pertaining to orange juice; page 63 lists a reference pertaining to how many carbs in a potatoe; page 70, regarding plant systems biology; page 71, a reference pertaining to 5 foods all pregnant women need; page 75, regarding the terminology of sugars; pages 90-91 European examinations from 2008 and 2010; page 93, 5 foods never to eat; page 96 regarding maize; page 149, an IPRP from 2008 and a reference regarding the effect of sodium citrate on the stimulation of polymorphonuclear leukocytes; page 183, a what to expect message board; and most irrelevant, WO2011023078 entitled “Deep silicon etching device and gas intake system for deep silicon etching device.”  In light of these numerous seemingly irrelevant documents, the Office requires:
For each of the above identified documents, a concise explanation of why the information is being submitted and how it is understood to be relevant to the claimed invention (See MPEP § 609); and
For CN1650032, concise explanation of the relevance to the claimed invention (See MPEP § 609(a)(III)).
Natera (Applicant here) has asserted patent infringement suits against ArcherDX and CareDX based on previously-issued claims from related applications (parents and children of instant Application), and the claims are similar to those here (multiplex directed sequencing, including using LM-PCR).  The asserted patent claims are in US patents 10,538,814, 10,557,172, 10,590,482, 10,597,708, 10,731,220, 10,655,180, 10,526,658, 11,111,544.  Please provide any counter-claims and arguments made by ArcherDX and CareDX, and any court or jury judgments relevant to written description and enablement of those asserted similar patent claims.  For example, if ArcherDX or CareDX have counter-claimed invalidity based on written description or enablement, please provide any arguments and evidence used to support those counter-claims; and any judgments made by a judge or jury.
For each of Experiments 4, 7 and 9, are the LM-PCR plus amplification assays (i) directed/target-specific amplification or (ii) whole genome amplification?
For each of Experiments 4, 7 and 9, which one of Figures 1-8 is the nesting technique used (see also Spec., pgs. 92-97 (describing semi-nested, fully nested, hemi-nested, triply hemi-nested, one-sided nested, one-sided, and reverse semi-nested))?
What primers were used for the 800-plex and 9,600-plex assays in Experiments 4, 7 and 9?  Please list the primer sequences used, targets (e.g. which SNPs targeted) and primer concentration for each primer.  Please specify the primer locations in reference to the adaptor-ligated targets.
What reaction compositions/solutions were used for the 800-plex and 9,600-plex assays in Experiments 4, 7 and 9?  Please provide the buffers, salts, cations, polymerase(s) and all other reaction components used, along with concentrations.
In Experiments 4, 7 and 9, what adaptor sequences were used? Were the adaptors double-stranded or single stranded? Please provide adaptor structure. What adaptor ligation reaction compositions/solutions were used for the 800-plex and 9,600-plex assays in Experiments 4, 7 and 9?  Please provide the buffers, salts, cations, ligases and all other reaction components used, along with concentrations.
Have Applicants tested any other 20-10,000-plex LM-PCR nested reactions?  please provide the following: 
For each additional test, which one of Figures 1-8 is the nesting technique used (see also Spec., pgs. 92-97 (describing semi-nested, fully nested, hemi-nested, triply hemi-nested, one-sided nested, one-sided, and reverse semi-nested))?
Please list the adaptors used.
Please provide the ligation reaction components used, along with concentrations.
Please list the primer sequences used, targets (e.g. which SNPs targeted) and primer concentration for each primer.  
Please specify the primer locations in reference to the adaptor-ligated targets. 
Please provide the buffers, salts, cations, polymerase(s) and all other reaction components used, along with concentrations. 
Please provide percentage of reads that mapped to the genome and/or ploidy calls with confidence measure.
In the specification, Applicants state “The PCR probes, typically referred to as primers, are selected by creating a thermodynamic model of potentially adverse interactions between at least 500, at least 1,000, at least 5,000, at least 10,000, at least 20,000, at least 50,000, or at least 100,000 potential primer pairs, or unintended interactions between primers and sample DNA, and then using the model to eliminate designs that are incompatible with other the designs in the pool”; and “Where primers can be designed it is possible to attempt to identify primer pairs likely to form spurious products by evaluating the likelihood of spurious primer duplex formation between all possible pairs of primers using published thermodynamic parameters for DNA duplex formation.”  Which “thermodynamic model of potentially adverse interactions between” primers was used? Did Applicants design their own “thermodynamic model”? If so, please provide the model.  If not, where did Applicants find this “thermodynamic model”?  Did Applicants have any knowledge of this “thermodynamic model” used in other publications? Did Applicants have any knowledge of this “thermodynamic model” used in other publications for primers?
In response to this requirement, please state whether any search of prior art was performed. If a search was performed, please state the citation for each prior art collection searched. If any art retrieved from the search was considered material to demonstrating the knowledge of a person having ordinary skill in the art to the disclosed method of LM-PCR followed by nested amplification using at least one target-specific primer, please provide the citation for each piece of art considered and a copy of the art.
 In response to this requirement, please provide the names of any products or services that have incorporated the claimed subject matter.
 In response to this requirement, please state the specific improvements of the subject matter in claim 1 over the disclosed prior art and indicate the specific elements in the claimed subject matter that provide those improvements. For those claims expressed as means or steps plus function, please provide the specific page and line numbers within the disclosure which describe the claimed structure and acts.

In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
	The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of the requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97 where appropriate.
	The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.